EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In an After Final Consideration interview, the Examiner was given  permission to make the following amendments to claim #1, 14 and 16

Claim #1
(Currently Amended) A method for forming a semiconductor structure, comprising:
providing a substrate;
forming a gate structure on the substrate, wherein the gate structure extends along a first direction; 
removing a portion of the gate structure to form a trench in the gate structure to expose a top surface of the substrate, wherein the trench penetrates through the gate structure and extends along a second direction, and the second direction and the first direction are perpendicular to each other and in parallel to the top surface of the substrate;
performing a first cleaning treatment process on the trench to remove non-metal residues, including:
performing a plasma treatment process on the trench to convert a non-metal oxide to a non-metal intermediate product; and 
performing a SiCoNi process on the trench after performing the plasma treatment process to remove the non-metal intermediate product and to expose metal residues doped in the non-metal residues; and
after performing a first cleaning treatment process, performing a second cleaning treatment process on the trench to remove the exposed metal residues immediately, including at least one of:
performing a dry cleaning process with at least one of carbon tetrafluoride (CF4), sulfur hexafluoride (SF6), or boron trichloride (BCl3) as a processing gas; or
performing a wet cleaning process with a concentrated sulfuric acid or hydrogen peroxide.

Claim #14
14.	(Currently Amended) The method according to claim [[11]] 1, wherein:  the cleaning process includes a SiCoNi process; and processing parameters used in the SiCoNi process include: a processing gas including nitrogen trifluoride (NF3) or ammonia (NH3), 
a gas flow rate in a range of approximately 100 sccm to 2000 sccm, and a processing temperature not higher than approximately 50 °C.

Claim #16
16.	(Currently Amended) The method according to claim [[15]] 1, wherein: 
the second cleaning treatment process includes a dry cleaning process; and  processing parameters used in the dry cleaning process include: a processing gas including carbon tetrafluoride (CF4), sulfur hexafluoride (SF6), boron trichloride (BCl3), or a combination thereof, a gas flow rate in a range of approximately 5 sccm to 500 sccm, a power in a range of approximately 50 W to 1500 W, a bias voltage in a range of approximately 50 V to 2000 V, and 
a processing temperature not higher than approximately 150 °C.


Reasons for Allowance

Claims #1-10, 12-18 are allowed,

The following is an examiner’s statement of reasons for allowance: While the prior art teaches a method comprising providing a carrier consisting of a package with a metal layer for conductive devices, (Chung et al., 2020/0411384; XUE et al., 2019/0371612; MICCOLI. 2018/0096952; Hou, 2015/0021681 A1), it fails to teach either collectively or alone, with respect to claim #1, wherein performing a SiCoNi process on the trench after performing the plasma treatment process to remove the non-metal intermediate product and to expose metal residues doped in the non-metal residues; and after performing a first cleaning treatment process, performing a second cleaning treatment process on the trench to remove the exposed metal residues immediately, including at least one of: performing a dry cleaning process with at least one of carbon tetrafluoride (CF4), sulfur hexafluoride (SF6), or boron trichloride (BCl3) as a processing gas; or performing a wet cleaning process with a concentrated sulfuric acid or hydrogen peroxide.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Andre C. Stevenson Sr./

Art Unit 2816
 
08/29/2022
/MONICA D HARRISON/Primary Examiner, Art Unit 2815